          Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

                v.                                  Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                     Defendant.


                 MOTION FOR RECONSIDERATION REGARDING
            EXCLUSION OR REDACTION OF GOVERNMENT EXHIBIT 396

        On December 13, 2012 the Ministry of Justice released the Skadden Report, and

simultaneously issued its press release (DX 241-002), drafted by Jonathan Hawker, which

fundamentally mischaracterized the Report’s conclusions, including its false assertions that the

Report had “conclude[d]” that Ms. Tymoshenko’s “claims that her prosecution was politically

motivated” were “groundless”; and that the Report had found that Ms. Tymoshenko had

“committed this crime.” Meanwhile, Mr. Craig gave quotes or other statements to the New York

Times, the Los Angeles Times, and the Daily Telegraph that directly contradicted the Ministry’s

desired spin as reflected in its press release.

        In the face of the actual statements Mr. Craig gave to the New York Times and the other

media outlets, the government has offered GX 396, an email from Paul Manafort to Mr. Craig on

the afternoon of December 13, in which Mr. Manafort states:

                The pro has emerged again. The initial rollout has been very
                effective and your backgrounding has been key to it all. At least
                today, everyone in Kyiv is quite happy. They liked the Report and
                are especially happy with the way the media is playing it. In my
                conversations with the Europeans (and Bruce’s too), the reaction
                has been very positive. Alex did a great job in his briefings in
                Warsaw. . . .
         Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 2 of 9



       This email cannot be used to prove the implied assertion that Mr. Craig was acting

according some plan for the release of the report (which is hearsay) or even that Mr. Manfort was

actually happy with Mr. Craig’s statements to the press (which is not relevant). Mr. Manafort

surely knew that Mr. Craig’s media contacts – which for some reason he called “backgrounding”

even though Mr. Craig’s statements were on the record – had undermined the Ministry’s and

FTI’s attempted media plan. But Mr. Manafort was sophisticated, and he likely knew that

complaining to Mr. Craig would be a waste of time; better to “make nice” and move on. If he

were present to testify, that is what Mr. Craig believes Mr. Manafort would have to admit. But

Mr. Manafort is unavailable. GX 396 is hearsay and should be excluded.

A.     The government intends to use GX 396 for the truth of the matter asserted on the
       theory that it is an adoptive admission.

       The Court has held that, to the extent the government intends to offer GX 396 for the

truth of the matter asserted therein, it is inadmissible. ECF 93 at 4 n.1 (holding that the hearsay

rule prohibits offering the exhibit to “show that defendant was in fact involved in

‘backgrounding’ or that defendant’s ‘backgrounding’ was ‘key.’”). The Court issued an order

admitting GX 396 “only for the fact that the statements they contain were made (and responded

to, if applicable), and the jury will be given a limiting instruction that they may not be considered

for the truth of any matter asserted.” ECF 93 at 4. But the government has never contended that

GX 396 has any relevance other than for the truth of the matter asserted therein. GX396 cannot

be admitted for the fact that the statements were made, because that is not relevant to any issue in

this case, and, even it had some relevance, would be more prejudicial than probative.

       At the pretrial conference, the government’s sole theory of admissibility was that Mr.

Craig’s response (“I thought the piece in the Kyiv Post was terrific…”) constituted an adoptive

admission of the factual assertions in Mr. Manafort’s email:

                                                 2
         Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 3 of 9



               I mean, Mr. Manafort is congratulating him because of his
               backgrounding and Mr. Craig doesn’t say, No, I didn’t
               background anybody; what are you talking about? I didn’t
               understand. He just says, No, this was terrific. I’m glad it went to
               so well. And then he goes on to talk about perhaps having meetings
               with the President of Ukraine about this. That’s important. This is -
               - whether what Manafort said is true or not, his reaction to this
               says a lot about the fact that he was knowledgeable about and
               participated in Ukraine’s media rollout plan.

               . . . This is a statement of a party opponent that’s responding to
               what’s below. And if Mr. Craig decides to testify, and that’s his
               right, great. If he doesn’t, that’s also fine. And I’m sure Mr.
               Murphy or Mr. Taylor would make great arguments about how to
               put this in context to the jury. But I get to make the arguments, too,
               and I think it has a much different meaning, when you put it all
               in context, as to what really is going on here.

Transcript of Pretrial Conference (Aug 7, 2019) (“8/7/19 Tr.) at 218-20 (emphases added).

       It is the “meaning” – the alleged truth – of the facts stated in Mr. Manafort’s email for

which the government has offered GX 396. In other words, GX 396 cannot be admitted “only for

the fact that the statements they contain were made,” ECF 93 at 4, because “the fact that the

statements” contained in GX 396 “were made” is not relevant to any fact of consequence in

determining the action – and the government has never contended otherwise. Because the Court

has already held that GX 396 cannot be admitted for the truth of the matter asserted therein, the

Court should exclude GX 396 in its entirety or, at minimum, require that the third through

seventh lines in Mr. Manafort’s email (“The initial rollout . . .” through “. . . briefings in

Warsaw”) be redacted because they are offered only for the truth of the matter asserted.

B.     GX 396 is not an adoptive admission.

       In seeking admission of the exhibit in its entirety, the government has invoked Rule

801(d)(2)(B), the adoptive admission rule. The government argues that Mr. Manafort’s

statements in GX 396 should be admitted, against Mr. Craig, for the truth of the matter asserted

by Mr. Manafort because “Mr. Craig doesn’t say, No, I didn’t background anybody; what are

                                                 3
            Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 4 of 9



you talking about? I didn’t understand. He just says, No, this was terrific. I’m glad it went to so

well.” 8/7/19 Tr. at 218-19. But GX 396 comes nowhere close to an adoptive admission under

the Rule.

       A party seeking admission under Rule 801(d)(2)(B), must establish, by a preponderance

of the evidence, that the party (Mr. Craig) against whom the statement of a third party (Mr.

Manafort) is offered (1) “adopted or believed” the third party’s statement “to be true” and (2)

“manifested” that “adopti[ion] or belie[f]” at or about the time the statement was made. Fed. R.

Evid. 801(d)(2)(B). And in a criminal case, a third party’s statement, like Mr. Manafort’s, is

admissible as an adoptive admission only “if it clearly appears that the accused understood and

unambiguously assented to those statements.” Naples v. United States, 344 F.2d 508, 511 (D.C.

Cir. 1964) (emphases added), overruled in part on other grounds by Fuller v. United States, 407

F.2d 1199 (D.C. Cir. 1967). As the Advisory Committee itself has warned, courts must be wary

of admitting a non-party’s statement as a party admission, particularly in criminal cases, because

“the inference” to be drawn from a party’s “failure to deny” is “a fairly weak one.” Advisory

Comm. Note to Fed. R. Evid. 801(d)(2)(B).

       Thus, under Rule 104(b), the Court must exclude GX 396 unless the government makes a

threshold showing of “proof . . . sufficient to support a finding” that:

       (1) It clearly appears that Mr. Craig unambiguously “adopted or believed” that Mr.

             Manafort’s statements were true, namely that Mr. Craig’s “backgrounding ha[d] been

             the key to it all”; and

       (2) It clearly appears that Mr. Craig unambiguously “manifested” that “adopti[ion] or

             belie[f]” when he wrote in response, “I thought the piece in the Kyiv Post was

             terrific.”


                                                  4
         Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 5 of 9



       Without Mr. Manafort present in court to testify and be cross examined, the government

cannot possibly satisfy either of those threshold requirements, let alone both of them.

       Mr. Craig’s response, “I thought the piece in the Kyiv Post was terrific,” is not only far

from a clear endorsement with Mr. Manafort; it drips with sarcasm. That line cannot possibly

constitute an “adoption” of the “truth” of Mr. Manafort’s assertion that Mr. Craig’s supposed

“backgrounding had been “key” – let alone “clearly” and “unambiguously.” As the Court has

heard, the Kyiv Post article – the one Mr. Craig touted to Mr. Haskell as “the best article by far,”

DX 248 – accurately reported that the Skadden Report’s actual conclusions were devastating to

the Yanukovych camp’s interests:

           •   “The report, commissioned by the Justice Ministry this spring, was meant to give
               the government ammunition in the ongoing cases in the European Court for
               Human Rights in which Tymoshenko has disputed her conviction. But the report
               may, instead, bolster the position of Tymoshenko, who alleges that she is the
               victim of political persecution designed to eliminate her as President Viktor
               Yanukovych’s main rival.” (DX 248-2.)

           •   “[Skadden] found that the court proceedings against Tymoshenko violated
               Western standards for a fair trial. The firm found that, among other problems, the
               ex-premier was not given enough time to study her case, was sometimes deprived
               of adequate defense and was denied the right to call witnesses to properly
               represent her side.” (DX 248-3.)

           •   “Skadden agrees that she had inadequate time to prepare for trials and was refused
               a jury trial.” (DX 248-4.)

           •   “Tymoshenko was sent to prison for her behavior before the trial ended, which
               Skadden said did not have ‘adequate justification or review.’” (DX 248-4.)

           •   “Witnesses for defense failed to be interviewed during both the pre-trial
               investigation, and during the hearing of her case, which Skadden believes did not
               allow Tymoshenko to present her case properly.” (DX 248-4.)

           •   “Under Western standards, [Skadden concluded,] the decision to detain
               Tymoshenko for the entire balance of her trial and after the trial had concluded –
               until sentencing – without adequate justification or review raises concerns about
               whether she was inappropriately deprived of her liberty prior to her conviction.”
               (DX 248-4.)


                                                 5
         Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 6 of 9



           •   “Under Western standards, [Skadden concluded,] the continued examination of
               witnesses without representation by counsel would almost certainly be viewed as
               a violation of the right to assistance of counsel.” (DX 248-4.)

           •   “Under Western standards of fairness, [Skadden concluded] that the Court’s
               decision not to call certain defense witnesses compromised Tymoshenko’s ability
               to present a defense.” (DX 248-5.)

       The Kyiv Post article went so far as to point out that the Ministry of Justice’s own press

release had mischaracterized the Skadden Report’s conclusions:

               Ukraine’s Justice Ministry . . . said that the Skadden, Arps, Slate,
               Meagher & Flom report found no evidence that Tymoshenko’s
               case was politically motivated. “This report . . . concludes as
               groundless Yulia Tymoshenko’s claims that her prosecution
               was politically motivated and states that she has provided no
               factual evidence that would be sufficient to overturn her conviction
               under European or American standards” the ministry said in a
               statement on Dec. 13.

               However, the report says that the consultants do not take a
               position on the political motivation of the charges.

               The actual text of the report says . . .

DX 248-3 (emphases added).

       Without Mr. Manafort to explain his meaning, the jury will never know what Mr.

Manafort meant by claiming, “[Y]our backgrounding has been key to it all.” What is clear,

however, is that Mr. Craig’s response cannot possibly be considered an “adopti[ion]” of the truth

of that statement, and certainly not an “unambiguous” adoption thereof.

       For GX 396 to be admissible in its entirety as an adoptive admission, Mr. Craig’s

response – “I thought the piece in the Kyiv Post was terrific” – must be synonymous with

Manafort’s statement such that Mr. Craig “clearly” and “unambiguously” meant “Yes, I agree,

my backgrounding has been the ‘key’ to an ‘effective’ initial ‘rollout.’” But the Ministry’s

desired message, and the message reported in the Kyiv Post, were in direct conflict. Mr. Craig’s

response simply cannot be read as an “adoption” of the truth of Mr. Manafort’s statement.

                                                 6
         Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 7 of 9



       Moreover, even if Mr. Craig’s response could somehow be construed as a clear and

unambiguous “adoption” of Mr. Manafort’s “backgrounding” comment – which it cannot be –

there remains the grievous ambiguity of the term “effective” in the email exchange. Effective to

what ends? Mr. Manafort (and Mr. Gates, and FTI, and the Ministry) plainly considered an

“effective” rollout one in which journalists fell for the bait dropped by the Ministry of Justice

and FTI. They largely achieved an “effective” rollout in that sense in Europe, where many

outlets did exactly that. See, e.g., GX 402 (excluded) (quoting Italian news agency ANSA as

reporting that Skadden had concluded “there is no evidence of ‘political motivation’ in the

proceedings”). To Mr. Craig, an “effective” rollout was exactly the opposite, namely one in

which media outlet accurately characterized the Report’s conclusions that the prosecution and

trial of Ms. Tymoshenko had been fundamentally unfair – as the New York Times, L.A. Times

and Telegraph did, after speaking with Mr. Craig or Mr. Haskell, along with the National Law

Journal but only after Mr. Craig and Mr. Sloan reached out to correct the troubling

mischaracterizations in the version it initially published. Mr. Craig obviously did not “adopt” Mr.

Manafort’s claim that the rollout had been “effective” in the sense Mr. Manafort plainly

intended, and certainly not “unambiguously” so.

       For these reasons, Mr. Craig respectfully urges the Court to exclude GX 396 or at

minimum to redact the portion from “The initial rollout…“ through “…briefings in Warsaw.”




                                                7
        Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 8 of 9



Dated: August 19, 2019                    Respectfully submitted,


                                          /s/ William W. Taylor, III
                                          William W. Taylor, III (D.C. Bar No. 84194)
                                          Paula M. Junghans (D.C. Bar No. 474419)
                                          Ezra B. Marcus (D.C. Bar No. 252685)
                                          ZUCKERMAN SPAEDER LLP
                                          1800 M Street N.W. Suite 1000
                                          Washington, D.C. 20036
                                          Tel: (202) 778-1800
                                          Fax: (202) 822-8106
                                          Email: wtaylor@zuckerman.com
                                          Email: pjunghans@zuckerman.com
                                          Email: emarcus@zuckerman.com

                                          William J. Murphy (D.C. Bar No. 350371)
                                          Adam B. Abelson (D.C. Bar No. 1011291)
                                          ZUCKERMAN SPAEDER LLP
                                          100 East Pratt Street, Suite 2440
                                          Baltimore, MD 21202
                                          Tel: (410) 332-0444
                                          Fax: (410) 659-0436
                                          Email: wmurphy@zuckerman.com
                                          Email: aabelson@zuckerman.com

                                          Attorneys for Defendant Gregory B. Craig




                                      8
        Case 1:19-cr-00125-ABJ Document 112 Filed 08/19/19 Page 9 of 9



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 19, 2019, the foregoing was served on counsel of

record via the Court’s CM/ECF service.


                                                 /s/ Adam B. Abelson
                                              Adam B. Abelson
